Citation Nr: 1411629	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2006 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, that assigned a 30 percent rating for generalized anxiety disorder and panic disorder effective December 16, 2010.  

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge by video conference.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

In her November 2010 claim, the Veteran asserted entitlement to service connection for a psychiatric disorder.  A February 2012 rating decision granted service connection for generalized anxiety disorder and panic disorder, rated 30 percent disabling, effective December 16, 2010.  In a March 2012 notice of disagreement, the Veteran stated that she believed the rating should be 50 percent because she had daily panic attacks that hindered her school work, ability to drive, and relationships.  The Veteran was scheduled for a VA examination in July 2012.  Based on the July 2012 VA examination, the RO continued the 30 percent rating.  The Veteran's September 2012 substantive appeal states that the Veteran experienced an increase in her anxiety symptoms.  She reiterated that due to her anxiety she could no longer drive and her grades suffered as her anxiety increased.  She also reported that she had difficulty in establishing and maintaining effective work and social relationships, as well as disturbances of motivation and mood.  
In April 2013, the Veteran testified at a video conference hearing that her anxiety symptoms had worsened in the last year.  She reported difficulty being around many of people, weekly panic attacks, and sleep disturbances.  She also stated that she had to be weaned off of medications for her mental disorder due to her pregnancy.  Complications with the pregnancy increased her anxiety.  

The claims file has VA treatment records through September 2012.  Because the Veteran's last VA examination was in July 2012, and at the April 2013 hearing she stated that her disability had worsened in the last year, treatment records from September 2012 to the present are necessary for appropriate adjudication of the Veteran's claim.  Additionally, a VA examination is necessary to determine the current level of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Fort Harrison, Montana dated from September 2012.  

2.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist who has not previously examined her to determine the current level of severity of her service connected psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  The examiner should describe in detail all symptomatology associated with the Veteran's psychiatric disability.  The examiner should address the Veteran's level of occupational and social impairment due to the service-connected psychiatric disability.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

